 

Exhibit 10.1

 

LOAN CONVERSION AGREEMENT

 

This LOAN CONVERSION AGREEMENT (this “Agreement”), dated September 3, 2015 (the
“Effective Date”), is made and entered into by and between Flux Power Holdings,
Inc., a Nevada corporation (“Flux Holdings”), Flux Power, Inc., a California
corporation (“Flux Power” and together with Flux Holdings, the “Company”) and
Esenjay Investments, LLC (“Esenjay”). In this Agreement, the pronoun “it” means
“he,” “she,” or “it,” as appropriate. The Company and Esenjay are collectively
referred to as the “Parties.”

 

RECITALS

 

WHEREAS, Esenjay has previously provided loans to the Company pursuant to the
Secondary Revolving Promissory Note, the Bridge Loan Promissory Note and the
Unrestricted Line of Credit (collectively, the “Loans”);

 

WHEREAS, the total principal amount outstanding under the Loans as of September
3, 2015 is $2,000,000, plus $46,841 in accrued interest, and such amounts
represents all of the outstanding amounts owed and due to Esenjay as of the
Effective Date (the “Debt”);

 

WHEREAS, the Loans are all due on December 31, 2015 (“Maturity Date”);

 

WHEREAS, as a result of the Debts, the Company is highly leveraged and has a
total stockholders’ deficit of approximately $1,289,000 at March 31, 2015;

 

WHEREAS, the foregoing and the approaching Maturity Date have continued to
negatively impact the Company's ability to attract investors;

 

WHEREAS, the Company has requested that Esenjay to convert all of its Debt into
common stock (“Common Stock”), of the Flux Holdings as set forth herein;

 

WHEREAS, to induce Esenjay to convert the Debt into Common Stock now, the
Company is willing to reduce the conversion rate from $0.30 to $0.04, which is
the 20 trading days average trading price of the Common Stock at September 2,
2015;

 

WHEREAS, Esenjay desires to convert the Debt into shares of Common Stock at the
reduced conversion rate of $0.04 per share, resulting in issuance of a total of
51,171,025 shares of Common Stock.

 

NOW, THEREFORE, in consideration of the promises and of the mutual
representations, warranties, covenants, and agreements set forth in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

SECTION 1

DEBT CONVERSION

 

1.1 Debt Conversion. Esenjay hereby agrees to convert the all of the principal
and accrued interest on its Loans into shares of Common Stock (“Shares”) at a
conversion price of $0.04 per share (“Debt Conversion”).

 



 

 

 

1.2 Closing. Upon delivery of this executed Agreement, the Company will cause
the cancellation of the Debt to be reflected in the books and record of the
Company, and will deliver to Esenjay, at the address set forth on the signatory
page, a stock certificate representing the number of Shares to which Esenjay is
entitled to as a result of the Debt Conversion.

 

SECTION 2

REPRESENTATION AND WARRANTIES

 

2. Representations and Warranties of Esenjay. Esenjay hereby represents and
warrants to the Flux Holdings as follows

 

2.1 Organization, Authority. Esenjay is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership or other power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder and thereunder.
The acquisition by Esenjay of the Shares hereunder has been, duly authorized by
all necessary corporate, partnership or other action on the part of Esenjay.
This Agreement has been duly executed and delivered by Esenjay and constitutes
the valid and binding obligation of Esenjay, enforceable against it in
accordance with its terms, except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

2.2 Investment Representations. In connection with the acquisition of the
Shares, Esenjay, makes the following representations:

 

(a)                Investment for Own Account. Esenjay is acquiring the Shares
for its own account, not as nominee or agent, and not with a view to, or for
resale in connection with, any distribution or public offering thereof within
the meaning of the Securities Act of 1933, as amended (the “Securities Act”).
Esenjay has no present intention of selling, granting any participation in, or
otherwise distributing the Shares. Esenjay does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participation in any of the Shares to such person or to any third person.

 

(b)               SEC Documents. The Company has made available to Esenjay
through the SEC’s EDGAR system, true and complete copies of the Flux Holdings’
most recent Annual Report on Form 10-K for the fiscal year ended June 30, 2014
and Form 10-Qs for the quarter ended September 30, 2014, December 31, 2014, and
March 31, 2015, and all other reports filed by Flux Holdings pursuant to the
Exchange Act since the filing of the Form 10-Q for the quarter ended March 31,
2015, and prior to the date hereof (collectively, the “SEC Documents”). Esenjay
has received, read and fully understands the SEC Documents. In making its
decision to acquire the Shares, Esenjay acknowledges that it has made its own
independent decision and has not relied upon any representations made by any
other person. Esenjay recognizes that an investment in the Shares involves
substantial risks and is fully cognizant of and understands all of the risk
factors related to the acquisition of the Shares, including but not limited to,
those risks set forth in the section of the SEC Documents entitled “RISK
FACTORS.”

 

(c)                Esenjay Status. At the time Esenjay was offered the Shares
and at the date hereof, it was an “accredited investor” as defined in Rule
501(a) under the Securities Act or a “qualified institutional buyer” as defined
in Rule 144A(a) under the Securities Act. Esenjay is not a registered broker
dealer registered under Section 15(a) of the Exchange Act, or a member of the
Financial Industry Regulatory Authority, Inc. (“FINRA”) or an entity engaged in
the business of being a broker dealer. Esenjay is not affiliated with any broker
dealer registered under Section 15(a) of the Exchange Act, or a member of FINRA
or an entity engaged in the business of being a broker dealer.

 



 

 

 

(d)               Representations and Reliance. Esenjay understands that the
Shares are being offered and sold to it in reliance on specific exemptions from
the registration requirements of the United States federal and state securities
laws and that Flux Holdings is relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
Esenjay set forth herein and in Esenjay Suitability Questionnaire, as previously
provided to Flux Holdings to which there is not material change (“Suitability
Questionnaire”), to determine the applicability of such exemptions and the
suitability of Esenjay to acquire the Shares. All information which Esenjay has
provided to Flux Holdings, including but not limited to all information given
herein and in Esenjay Suitability Questionnaire or otherwise, concerning itself,
Esenjay status, address, residence, financial position and knowledge and
experience of financial and business matters are correct and complete, and that
if there should be any material change in such information Esenjay will
immediately provide Flux Holdings with such information. Esenjay will promptly
notify the Flux Holdings of any material fact or circumstance that would cause
any of the foregoing representations to be untrue, incomplete, or misleading.

 

(e)                Restricted Securities. Esenjay understands that the Shares
Esenjay is acquiring are characterized as “restricted securities” under the
federal securities laws inasmuch as they are being acquired from Flux Holdings
in a transaction not involving a public offering and that under such laws and
regulations such securities may be resold without registration under the
Securities Act only in certain limited circumstances. Esenjay is familiar with
Rule 144, as presently in effect, and understands the resale limitations imposed
thereby and by the Securities Act. Esenjay also acknowledges that Flux Holdings
was a former “shell company” (as defined in Rule 12b-2 under the Exchange Act)
and as Esenjay understands Rule 144 is not currently available for the sale of
the Shares and may never be so available.

 

(f)                Transfer Restrictions; Legends. Esenjay understands that (i)
the Shares have not been registered under the Securities Act; (ii) the Shares
are being offered and sold pursuant to an exemption from registration, based in
part upon Flux Holdings’ reliance upon the statements and representations made
by Esenjay, and that the Shares must be held by Esenjay indefinitely, and that
Esenjay must, therefore, bear the economic risk of such investment indefinitely,
unless a subsequent disposition thereof is registered under the Securities Act
or is exempt from such registration; and (iii) each Certificate representing the
Shares will be endorsed with a legend substantially in the following form until
the earlier of (1) such date as the Shares have been registered for resale by
Esenjay or (2) the date the Shares are eligible for sale under Rule 144.

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF
ANY STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. UNLESS SOLD PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES

 

ACT, THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM
AND SUBSTANCE SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED
TRANSFER OR RESALE IS IN COMPLIANCE WITH THE SECURITIES ACT AND ANY APPLICABLE
STATE SECURITIES LAWS.

 

(g)                No Public Market. Esenjay understands and acknowledges that
although the Flux Holdings is currently traded on the OTC, no public market now
exists for any of the Shares and that the Flux Holdings has made no assurances
that a public market will ever exist for the Shares.

 



 

 

 

(h)               No Transfer. Esenjay covenants not to dispose of any of the
Shares other than in conjunction with an effective registration statement under
the Securities Act or in compliance with Rule 144 or pursuant to another
exemption from registration or to an entity affiliated with Esenjay and other
than in compliance with the applicable securities regulations laws of any state.

 

(i)                 Investment Experience. Esenjay acknowledges that it is able
to bear the economic risk of Esenjay’s investment, including the complete loss
thereof. Esenjay has a preexisting personal or business relationship with the
Company or one or more of its officers, directors or other persons in control of
the Company, and Esenjay has such knowledge and experience in financial or
business matters that it is capable of evaluating the merits and risks of the
investment in the Shares.

 

(j)                 General Solicitation. Esenjay is not acquiring the Shares as
a result of any advertisement, article, notice or other communication regarding
the Shares published in any newspaper, magazine or similar media or broadcast
over the television or radio or presented at any seminar or any other general
solicitation or general advertisement. Esenjay will not issue any press release
or other public statement with respect to the transactions contemplated by this
Agreement without the prior written consent of Flux Holdings. Other than to
other parties to this Agreement, Esenjay has maintained and will continue to
maintain the confidentiality of all disclosures made to Esenjay in connection
with this transaction, including the existence and terms of this transaction.

 

2.3 No Investment, Tax or Legal Advice. Esenjay understands that nothing in the
SEC Documents, this Agreement, or any other materials presented to Esenjay in
connection with the acquisition and sale of the Shares constitutes legal, tax or
investment advice. Esenjay has consulted such legal, tax and investment advisors
as it, in its sole discretion, has deemed necessary or appropriate in connection
with its acquisition of Shares.

 

2.4 Disclosure of Information. Esenjay understands that no United States federal
or state agency or any other government or governmental agency has passed upon
or made any recommendation or endorsement of the Shares. Esenjay has reviewed
the documents publicly filed by Flux Holdings with the SEC and has read and
understands the risk factors disclosed therein. Esenjay has received all the
information it considers necessary or appropriate for deciding whether to
acquisition the Shares. Esenjay is solely responsible for conducting its own due
diligence investigation of the Company.

 

2.5 Additional Acknowledgement. Esenjay acknowledges that it has independently
evaluated the merits of the transactions contemplated by this Agreement, that it
has independently determined to enter into the transactions contemplated hereby,
that it is not relying on any advice from or evaluation by any other person.
Esenjay acknowledges that, if it is a client of an investment advisor registered
with the SEC, Esenjay has relied on such investment advisor in making its
decision to acquisition Shares pursuant hereto.

 

2.6 No Short Position As of the date hereof, and from the date hereof through
the date of the Closing, Esenjay acknowledges and agrees that it does not and
will not (between the date hereof and the date of the Closing) engage in any
short sale of the Flux Holdings’ voting stock or any other type of hedging
transaction involving the Flux Holdings’ securities (including, without
limitation, depositing shares of the Flux Holdings’ securities with a brokerage
firm where such securities are made available by the broker to other customers
of the firm for purposes of hedging or short selling the Flux Holdings’
securities).

 

2.7. Debt. As of the date hereof, the Debt set forth on Exhibit A represents all
amounts owed to Esenjay by the Company under the Loans.

 



 

 

 

SECTION 3

RELEASE; INDEMNIFICATION

 

3.1 General Release. In consideration of the conversion of the Debt into the
Shares, Esenjay hereby releases and forever discharges Company, their respective
assigns, partners, shareholders, subsidiaries, related entities, predecessors,
successors, officers, directors, trustees, managers, agents, employees, and
affiliates, from any and all claims, suits, demands, actions, causes of action,
obligations, liabilities, expenses, costs, attorneys’ fees, liens of any kind or
nature, and losses or damages whatsoever of any kind which in any way relate to
or arise out of the Loans in connection with the Debt.

 

3.2 Indemnification. Esenjay agrees to indemnify and hold the Company and any
person, if any, who controls the Company, within the meaning of Section 15 of
the Securities Act, and the Company’s officers, general partners, managers,
partners, directors, agents, attorneys, and affiliates harmless from and against
all damages, losses, costs and expenses, including reasonable attorneys’ fees
and expenses reasonably incurred in the investigation or preparation in defense
of any litigation commenced or threatened or any claim whatsoever, which they
may incur by reason of the failure by Esenjay to comply with the terms and
conditions of this Agreement, or by reason of any misrepresentation or breach of
any warranty or covenant made by Esenjay herein, or in any document provided by
Esenjay to the Company in connection with the conversion of the Debt. Esenjay
further agrees that the provisions of this Section will survive (a) the sale,
transfer or any attempted sale or transfer of all or a portion of the Shares and
(b) the death of Esenjay.

 

SECTION 4

MISCELLANEOUS

 

4.1 Governing Law. This Agreement shall be governed in all respects by the laws
of California, without regard to the body of conflicts of law. Esenjay hereby
agrees that any suit, action, or proceeding arising out of or relating to this
Agreement, any amendments or any replacements hereof, and any transactions or
agreements relating hereto will be brought in the courts of, or the Federal
courts in, the State of California, County of San Diego, and Esenjay hereby
irrevocably consents and submits to the jurisdiction of such courts for the
purposes of any such suit, action or proceeding, and Esenjay agrees that service
of process on Esenjay in such suit, action or proceeding may be made in the same
way as is prescribed by this Agreement for other notices. Esenjay hereby waives,
and agrees not to assert against the Company or any assignee thereof, by way of
motion, as a defense, or otherwise, in any such suit, action or proceeding, (a)
any claim that it is not personally subject to the jurisdiction of the above
named courts or that its property is exempt or immune from setoff, execution or
attachment, either prior to judgment or in execution thereof, and (b) to the
extent permitted by applicable law, any claim that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of suit, action
or proceeding is improper or that this subscription agreement or any amendments
or any replacements hereof may not be enforced in or by such courts. Venue for
such actions as set forth above is intended to be inclusive.

 

4.2 Survival. The representations, warranties, covenants and agreements made
herein shall survive any investigation made by Esenjay and the closing of the
transactions contemplated hereby.

 

4.3 Successors and Assigns. Except as otherwise provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
assigns, heirs, executors and administrators of the parties hereto.

 



 

 

 

4.4 Entire Agreement; Amendment. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and thereof. This Agreement may only be amended or waived by a writing
signed by all parties to this Agreement.

 

4.5 Notices, Etc. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by registered or certified
mail, postage prepaid, or otherwise delivered by hand or by messenger, addressed
(a) if to Esenjay, at the address set forth on the signature page, or at such
other address as Esenjay shall have furnished to the Company in writing, or (b)
if to the Company, one copy should be sent to its address set forth on the
signature page hereto, or at such other address as the Company shall have
furnished to Esenjay. If notice is provided by mail, notice shall be deemed to
be given upon proper deposit in the mail (and if outside the United States, sent
by airmail).

 

4.6 Waiver. Any failure of any party to this Agreement to comply with any of its
obligations, agreements, or conditions hereunder may be waived in writing by the
party to whom such compliance is owed. The failure of any party to this
Agreement to enforce at any time any of the provisions of this Agreement shall
in no way be construed to be a waiver of any such provision or a waiver of the
right of such party thereafter to enforce each and every such provision. No
waiver of any breach of or noncompliance with this Agreement shall be held to be
a waiver of any other or subsequent breach or noncompliance.

 

4.7 Expenses. The Company and Esenjay shall bear its own expenses and legal fees
incurred on its behalf with respect to this Agreement and the transactions
contemplated hereby.

 

4.8 Counterparts. This Agreement may be executed in any number of counterparts,
all of which together shall constitute one instrument.

 

4.9 Severability. In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision; provided that no such severability shall be effective if it
materially changes the economic benefit of this Agreement to any party.

  

 





ESENJAY:   COMPANY:           Esenjay Investments, LLC   Flux Power Holdings
Inc.           By: /s/ Michael Johnson   By: /s/ Ron Dutt Name: Michael Johnson,
Manager   Name: Ron Dutt       Title: CEO                 Flux Power, Inc.      
    Address:   500 N. Water Street, Suite 1100S   By: /s/ Ron Dutt   Corpus
Christi, Texas 78401   Name: Ron Dutt       Title: CEO

  



 

